The Court
(Thruston, J.,
absent,) directed the marshal to take the defendant into custody during this discussion;
But, upon consideration, were of opinion that the recognizance being to attend from day to day to answer to the charge, and not to depart without the leave of the Court, was not discharged by the quashing of the indictment; and, as he had been heretofore long in confinement upon this.charge, and having had three juries sworn, without a valid verdict; and having now appeared upon his recognizance,
The Court refused to require new bail, but permitted him to go upon the old recognizance; and upon affidavit continued the cause until the next term, the grand jury having found a new indictment.